            Case 3:19-cv-04147-SI Document 57 Filed 08/10/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                NORTHERN DISTRICT OF CALIFORNIA

 3
      AARON VANSICKLE,
 4                                                   Case No. 19-cv-04147-SI (SI)
                    Plaintiffs,
 5
              v.                                     SECOND PRETRIAL PREPARATION
 6                                                   ORDER (CIVIL)
      CITY OF MARTINEZ, et al.,
 7
                    Defendants.
 8

 9
     It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
10

11   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.

12   NON-EXPERT DISCOVERY CUTOFF: October 2, 2020

13   DESIGNATION OF EXPERTS: October 26, 2020; REBUTTAL: November 13, 2020;
          Parties SHALL conform to Rule 26(a)(2).
14

15   EXPERT DISCOVERY CUTOFF: December 11, 2020

16   DISPOSITIVE MOTIONS SHALL be filed by: January 8, 2021;
          Opp. Due: January 22, 2021; Reply Due: January 29, 2021;
17        and set for hearing no later than February 12, 2021 at 10:00 AM.
18
     PRETRIAL CONFERENCE DATE: March 2, 2021 at 3:30 PM.
19
     JURY TRIAL DATE: March 15, 2021 at 8:30 AM.
20        Courtroom 1, 17th floor.
21
     SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
22

23
     The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
24   of the case, including settlement. Parties SHALL conform to the attached instructions.
     Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
25   action.
26

27

28
               Case 3:19-cv-04147-SI Document 57 Filed 08/10/20 Page 2 of 2




 1         IT IS SO ORDERED.

 2

 3   Dated: August 10, 2020

 4                                             ____________________________________
                                               SUSAN ILLSTON
 5                                             United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
